Citation Nr: 1032931	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  09-06 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUE

Whether new and material evidence has been received to reopen the 
claim of service connection for a psychiatric disorder, to 
include as secondary to a service-connected foot disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from September 1976 to October 
1979.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision by the RO that 
declined to reopen the claim of service connection for a 
psychiatric disorder.  

In a February 2009 Statement of the Case (SOC), the RO reopened 
the claim and then denied it on the merits.  

The question of whether new and material evidence has been 
received to reopen the claim must be addressed by the Board 
because the matter goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate it on a de novo basis.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), affirming 
8 Vet. App. 1 (1995).  

If the Board finds that no such evidence has been offered, that 
is where the analysis must end; hence, what the RO may have 
determined in this regard is irrelevant.  Barnett, 83 F.3d at 
1383.  The Board has characterized the claim accordingly.

In February 2009, the Veteran requested a hearing before a 
Veterans Law Judge; however, the request was subsequently 
withdrawn in June 2009.  

In June 2009 and February 2010, additional evidence was submitted 
along with statements indicating his desire to waive initial RO 
consideration.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The now reopened claim of service connection for an innocently 
acquired psychiatric disorder is addressed in the REMAND portion 
of this document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The May 2006 rating decision declined to reopen the Veteran's 
claim of service connection for a psychiatric disorder on the 
basis that new and material evidence of a nexus between service 
and his current disability had not been received.

2.  The new evidence received since the May 2006 rating decision 
relates to a previously unestablished fact necessary to support 
the claim of service connection and does raise a reasonable 
possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim 
of service connection for a psychiatric disorder to include as 
secondary to the service-connected foot disability.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

VCAA applies to the instant claims.  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) 
(including as amended effective on May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).  

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that the 
notice requirements of the VCAA applied to all 5 elements of a 
service connection claim (i.e., to include the rating assigned 
and the effective date of award).  

With respect to claim to reopen, the Board notes that the Court 
has held that, because the terms "new" and "material" in a new 
and material evidence claim have specific, technical meanings 
that are not commonly known to VA claimants, when providing the 
notice required by VCAA, it is necessary, in most cases, for VA 
to inform claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Court further held that the duty to notify requires that the 
Secretary look at the bases for the denial in the prior decision 
and respond with a notice letter that describes what evidence 
would be necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial.

To the extent that the action taken herein below is favorable to 
the Veteran, further discussion of VCAA is not required at this 
time.   

Analysis

A January 1996 rating decision denied service connection for a 
psychiatric disorder.  Moreover, an appeal was not initiated 
within a year of the Veteran being notified.  38 U.S.C.A. § 7105 
(West 2002).  Subsequent to this decision, the Veteran made 
additional claims of service connection for a psychiatric 
disorder with the most recent final denial being in May 2006.  
The Veteran did not appeal these decisions within a year of being 
notified of them.  

Generally, when a claim is disallowed, it may not be reopened and 
allowed, and a claim based on the same factual basis may not be 
considered.  Id.  However, a claim on which there is a final 
decision may be reopened if new and material evidence is 
received.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted 
to agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  

New and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The May 2006 rating decision denied service connection for a 
psychiatric disorder  essentially based on a finding that there 
was no evidence of a nexus between his current psychiatric 
disorder and his service.  The pertinent evidence considered at 
the time of this denial consisted of the Veteran's service 
treatment records in March 1978 that noted complaints of anxiety 
and depression due to marital discord; VA treatment records from 
October 1997 to May 2006 that contain a diagnosis of bipolar 
disorder; and VA examinations in October 1995, December 2001, and 
August 2003 that contain diagnoses of bipolar disorder, 
schizophrenia and schizoaffective disorder.  

In pertinent part, the evidence added since the May 2006 decision 
includes a January 2009 private treatment record that states the 
Veteran's depression was directly connected to his medical 
condition of planus calluses due to pain associated with his 
bilateral foot disorder.  This evidence is not cumulative in 
nature and is material to the claim.    

As such, the new evidence does raise a reasonable possibility of 
substantiating the claim since it suggests that a nexus between 
the current psychiatric disorder and the service-connected foot 
disorder may exist.  

Accordingly, as new and material evidence has been submitted, the 
claim of service connection for a psychiatric disorder to include 
as secondary to the service-connected foot disability is 
reopened.  


ORDER

As new and material evidence has been presented to reopen the 
claim of service connection for a psychiatric disorder to include 
as secondary to the service-connected foot disability, the appeal 
to this extent is allowed, subject to further action as discussed 
hereinbelow.


REMAND

The record indicates that the Veteran was awarded disability 
benefits from the Social Security Administration (SSA).  The RO 
should therefore contact the SSA and take all necessary attempts 
to obtain all records related to this award.  38 C.F.R. § 3.159; 
see also Murincsack v. Derwinski, 2 Vet. App. 363, 372 (1992) 
(recognizing that evidence from the Social Security 
Administration (SSA) must be considered in a VA decision 
regarding benefits); see also 38 C.F.R. § 3.159(c)(2) (when 
attempting to obtain records in the custody of a Federal 
department or agency, including the SSA, VA must make as many 
requests as are necessary to obtain relevant records; VA will end 
its efforts to obtain records from a Federal department or agency 
only if VA concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile).

A November 2007 VA examination report contains a diagnosis of 
bipolar disorder with symptoms of depression exacerbated by 
service-connected foot disability.  

The Board notes that in adjudicating a claim based on secondary 
service connection there is a distinction between aggravation and 
exacerbation.  See  Hunt v. Derwinski, 1 Vet. App. 292 (1991).  
Thus, clarification is needed regarding the etiology of the 
Veteran's psychiatric disorder.

Finally, the Veteran has not been given notice of the type of 
evidence needed to support a claim of secondary service 
connection.

Accordingly, the case is REMANDED to the RO for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO should send the Veteran notice 
that explains the evidence needed to 
support a claim of secondary service 
connection consistent with 38 C.F.R. 
§ 3.310 (2009).

2.  The RO then should request from the SSA 
the records pertinent to the Veteran's 
award of disability benefits, including any 
administrative decision and the medical 
records relied upon concerning that claim.  
In the event that such records cannot be 
obtained, complete and full verification of 
this must be made clear.

3.  The RO then should afford the Veteran a 
VA examination to ascertain the nature and 
likely etiology of the claimed innocently 
acquired psychiatric disorder.  The entire 
claims file must be made available to the 
examiner, and the examination report should 
include a discussion of the documented 
medical history.  

All appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  The VA 
examiner in this regard should elicit from 
the Veteran and record a complete medical 
history.

Based on a full review of the case, the 
examiner is requested to render an opinion 
as to whether the Veteran's current 
acquired psychiatric disability at least as 
likely as not is caused or aggravated by 
his service-connected foot disability.  
(The examiner should be aware that 
aggravation of a disability requires that 
the disability underwent a permanent 
increase of the severity of the underlying 
pathology of the condition, as opposed to a 
temporary exacerbation or intermittent 
flare-up of the associated symptoms).

A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten report.

If an opinion cannot be made without resort 
to speculation, the examiner must state so 
and clearly indicate whether this 
conclusion was based on full consideration 
of all the assembled data and evidence, and 
explain the basis for why an opinion would 
be speculative.

4.  Following completion of all indicated 
development, the RO should readjudicate the 
issue on appeal in light of all the 
evidence of record.  If any benefit sought 
on appeal remains denied, then a 
Supplemental Statement of the Case should 
be furnished to the Veteran and his 
representative and they should be afforded 
a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs


